Citation Nr: 0327786	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder (major) injury.

2.  Entitlement to service connection for a right knee 
disability to include arthritis.

3.  Entitlement to service connection for a left knee 
disability to include arthritis.  

4.  Entitlement to service connection for residuals of a 
right leg injury with arthritis (claimed as a right calf 
injury).  

5.  Entitlement to an initial compensable rating for a left 
shoulder disability.  

6.  Entitlement to an initial compensable rating for a left 
leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to July 1955.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from July 2001 and 
February 2002 rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
July 2001 rating decision, in part, denied service connection 
for residuals of a right shoulder injury, a bilateral knee 
disability to include arthritis, and residuals of a right leg 
injury.  The February 2002 rating decision granted service 
connection for left shoulder and left leg disabilities, 
rating them non-compensable.  

In October 2002 the case was remanded for a Travel Board 
hearing.  The veteran testified at a December 2002 hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.  

The Board notes that while the issue of service connection 
for residuals of a right leg injury with arthritis (claimed 
as a right calf injury) was omitted from the August 2002 
Statement submitted by the veteran's accredited 
representative (Form 646) and the VA Certification for Appeal 
(Form 8), it is properly before the Board on appellate 
review; the veteran was given the opportunity to present 
testimony on this issue at the hearing.  Additionally, as the 
veteran's letter received in September 2002 can be construed 
as his Substantive Appeal (Form 9 equivalent), the issues of 
increased initial rating for left shoulder and left leg 
disabilities are properly under consideration before the 
Board.  

The veteran reasonably raised new claims for a total 
disability rating based on individual unemployability (TDIU) 
and service connection for a psychiatric disorder, presumably 
to include post-traumatic stress disorder (PTSD), in 
correspondence to the RO dated in December 2002.  These 
matters are referred to the RO for development and initial 
adjudication.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran in this case does not appear to be 
adequate under the Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence, and invalidated 38 
C.F.R. § 19.9(a)(2)(ii).  Under DAV, if the Board were to 
provide the veteran notice of the VCAA, such notice would be 
deficient.  

The veteran's service medical records and personnel records 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Where needed records are 
unavailable through no fault of the claimant, VA has a duty 
to search for alternative records and to advise the claimant 
of alternative forms of evidence that may be submitted.  
Smith v. Brown, 10 Vet. App. 44, 48 (1998), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In September 2001 and December 2002, the veteran submitted 
additional evidence to the record.  This evidence has not 
been considered by the RO and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. § 
20.1304.  

The veteran reported at his December 2002 hearing that there 
are outstanding medical records that may be probative of his 
right shoulder injury.  These records should be obtained and 
reviewed by the RO.  

Also at the RO hearing, he asserted that his claimed 
bilateral knee disability is a result of exposure to cold 
while in service.  Competent (medical) evidence is required 
to show current disability and a nexus between current 
disability and any cold injury in service.  The file contains 
no such medical evidence.  An examination is indicated.  

The Board notes that the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating (as is the case here), separate ratings can 
be assigned for separate periods of time-a practice known as 
"staged" rating.  

The veteran contends that his service-connected left shoulder 
and left leg disabilities are more disabling than implied by 
the current non-compensable rating.  It appears from his 
statements during the hearing that there may be outstanding 
medical evidence probative of the left shoulder and left leg 
disabilities.  It also appears that the examinations on file 
for these disabilities are incomplete.  Further, the veteran 
last underwent a VA skin examination in April 2001.  
Regulations governing ratings of skin disorders, including 
scars, were revised effective August 30, 2002, since that 
last VA examination.  VA has not notified the veteran of the 
change in rating criteria and the veteran has not been 
examined in light of the revised criteria.  Thus, another VA 
examination specifically addressing the new criteria for 
rating skin disorders is indicated.  Prior to any examination 
the RO should obtain any records of ongoing treatment.  

Consequently, the Board now has no recourse but to REMAND the 
case to the RO for the mandated action:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers whose records have 
not yet been submitted, who have treated 
him for shoulder, knee, or leg disorders 
since service, then obtain copies of all 
clinical records of such treatment which 
are not already in the claims folder.  
(Specifically noted in this regard are 
records of ongoing treatment for service-
connected left shoulder or left leg 
disabilities, any clinical treatment or 
examination performed by Dr. BW of 
Dothan, Alabama, and any records of 
treatment or examination at Fort Rucker, 
Alabama.)  Additionally, the RO should 
determine from the veteran whether he was 
hospitalized during service or treated 
for cold injuries during service and 
obtain any such records.  

3.  The RO should arrange for the 
appellant to be afforded an appropriate 
VA examination to determine the nature 
and etiology of any bilateral knee 
disorder, right shoulder disorder, or 
right leg disorder.  The claims folder 
must be available to the examiner for 
review in connection with the 
examination.  The examiner should elicit 
from the appellant a complete medical 
history of his knee, right shoulder and 
right leg disorders, as well as any 
history of injuries or disabilities while 
in service.  The examination should 
include all indicated studies.  The 
examiner should note the private and VA 
medical records in the file, and provide 
a medical opinion as to whether it is at 
least as likely as not that the appellant 
now has a bilateral knee disability, a 
right shoulder disability, or a right leg 
disability that had its inception (or was 
aggravated) during service.  The examiner 
should explain the rationale for any 
opinion given.  

4.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the current severity of his 
service-connected left shoulder and left 
leg disabilities.  The examination should 
include all indicated studies including 
range of motion testing.  The examiner 
should have the veteran's claims file and 
copies of both the previous and the 
revised criteria for rating skin 
disorders (including scars) available for 
review.  The clinical findings reported 
must be sufficiently detailed to allow 
for consideration under both sets of 
criteria.  

5.  Then the RO should review the claim 
in light of all additional evidence added 
to the record.  If the claim remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
Supplemental Statement of the Case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



